Citation Nr: 1118866	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to an increased evaluation for a depressive and anxiety disorder, currently rated as 50 percent disabling.

4.  Entitlement to an increased evaluation for left shoulder disability, currently rated as 30 percent disabling.  

5.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling.

6.  Entitlement to an increased evaluation for osteoarthritis of the right knee, currently rated as 10 percent disabling. 

7.  Entitlement to an increased evaluation for osteoarthritis of the left knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2006 and December 2006 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the February 2006 rating determination was made by the RO in Huntington, West Virginia, jurisdiction of the Veteran's claims file rests with the RO in Louisville, Kentucky.  

(The issues of entitlement to service connection for a cervical spine disorder and a right wrist disorder, and entitlement to increased evaluations for bilateral knee disabilities, a lumbar spine disability, and a psychiatric disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

In July 2010, prior to the promulgation of a decision in this appeal, the Board received oral notification from the Veteran at his hearing that he was withdrawing his appeal on the issue of entitlement to an increased evaluation for left shoulder tendonitis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the issue of entitlement to an increased evaluation for left shoulder tendonitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his attorney stated at the July 2010 Board hearing that the Veteran wanted to withdraw his appeal as to the issue of entitlement to an increased evaluation for left shoulder tendonitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding such issue.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.  See id.  


ORDER

The appeal for an increased evaluation for left shoulder disability is dismissed.


REMAND

With regard to the Veteran's service connection claims, the Board notes that sufficient efforts have not been undertaken to obtain all relevant service records necessary to decide these claims.  The Veteran submitted a number of his records and additional records were received from his reserve unit, but there is no indication that the agency of original jurisdiction (AOJ) ever contacted any of the repositories, including the Records Management Center (RMC), the National Personnel Records Center (NPRC), or the U.S. Army Human Resources Command (AHRC).  Under these circumstances, it is not certain whether the service treatment records on file are complete, and, in fact, it is unlikely that they are complete seeing as there is no record of treatment for wrist complaints on January 29, 2004, at Camp Atterbury, Indiana, as noted by the Veteran on his application for compensation benefits.  

The AOJ also has not requested any service records or information that might verify the date(s) and type(s) of service the Veteran was performing when he allegedly injured his cervical spine.  The Veteran contends that he injured his neck while completing a parachute jump at Airborne School in Fort Benning, Georgia in March 2001.  While the record reflects that he received a diploma for completion of the Airborne Course at Fort Benning, Georgia on March 16, 2001, there is nothing of record regarding the actual dates of service and whether such service constituted active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Such information is, of course, relevant to the Board's determination.  See 38 C.F.R. § 3.159(c)(3) (2010).  (The Veteran's separation certificate shows that he had over 5 years of inactive service prior to March 2003.)

In addition to outstanding service records, the Board finds that a remand is necessary to obtain information regarding medical evidence that is potentially relevant to the Veteran's service connection claims.  See 38 U.S.C.A. § 5103A (West 2002).  With respect to his claimed cervical spine disorder, a December 2009 statement from a private physician, Dr. Chaney, indicates that the Veteran was referred to a neurosurgeon following his initial complaints of neck pain in April 2001.  It is not clear from the record, however, who this neurosurgeon was and whether his/her records are on file.  As such, the AOJ should contact the Veteran and ask him to submit these records or submit information such that the VA might request the evidence on his behalf.  Similarly, the AOJ should contact the Veteran and request that he provide any information regarding evaluation and treatment for a right wrist disorder.  At the present time, there is nothing of record, other than the Veteran's own lay assertions, that indicates he has been diagnosed with a right wrist disorder.  However, the Board notes that he testified in July 2010 that his right wrist pain had become noticeably worse in the last six to eight months.  Thus, there may be new medical evidence available that is relevant to this claim.  

The Board also finds that the AOJ should provide the Veteran with a VA examination as it relates to his claimed cervical spine disorder.  In this regard, the Veteran submitted a December 2009 statement from a private physician, Dr. Chaney, that indicates a belief that the Veteran's cervical disc disease "is secondary to his parachute training."  Such evidence, at a minimum, is sufficient to "indicate" an association between current complaints and as of yet unverified military service, thereby triggering VA's duty to provide a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

Turning to the Veteran's increased rating claims on appeal, a remand is necessary because there are outstanding VA treatment records that are relevant to these claims.  The Board acknowledges that additional VA treatment records were received at the July 2010 hearing and were accompanied by a waiver of AOJ review.  However, such records consist of treatment notes dated from only June 1, 2010, through July 24, 2010.  Prior to receipt of these records, the most current VA records on file were dated through January 12, 2010.  Thus, records dated between January 12, 2010, and June 1, 2010, have not been associated with the claims file and should be obtained because the newly received treatment notes indicate the Veteran began regular visits with VA's psychiatry clinic, was evaluated by orthopedics, and underwent a left knee arthroscopy during this period.  Furthermore, absent specific evidence that these VA treatment records do not contain relevant information, the Board finds that these records should be obtained because they are considered within VA's possession during the adjudication of his claims.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

As for the Veteran's knee and lumbar spine rating claims, new examinations are required because he has undergone additional knee surgery since the last knee examination in October 2010 and the November 2009 VA spine examination did not address whether his erectile dysfunction (claimed as a neurologic manifestation of the lumbar disability and first noted in November 2009) is in fact associated with the service-connected lumbar spine disability.  38 C.F.R. §§ 4.2, 4.71a (2010).  

Finally, the Board observes that the Veteran was previously denied service connection for a right wrist disorder by RO rating decision dated in January 2005.  There is no indication that the Veteran ever appealed this decision and his April 2005 statement was received as a claim to reopen.  While the Board acknowledges that the RO reopened the Veteran's claim in the February 2006 rating decision, the question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

A review of the record reveals that the Veteran has not been provided with the specific notice required under the Veterans Claims Assistance Act (VCAA) and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the VA has not informed him that he must present "new and material" evidence to successfully reopen his claim for benefits and that his claim was previously denied because there was no competent evidence of a current right wrist disability.  In the absence of this required notice, the Board finds that, upon remand, the Veteran should be provided with VCAA notice outlining all required elements as discussed in Kent.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), as to his claim for service connection for a right wrist disorder.  Such notice should include information as to what constitutes "new and material" evidence and should inform the Veteran that he must present competent evidence that demonstrates he has a current right wrist disability, as that was the reason for his prior denial in January 2005.  

2.  Contact the Veteran for information regarding what neurosurgeon he was referred to by Dr. Chaney in 2001.  Inform him that he should either (a) submit any records associated with any evaluation or treatment, or (b) provide the VA with enough information and the proper release to request the records from the appropriate source(s).  Based on the Veteran's response, obtain any outstanding treatment records.  Any efforts should be documented in the claims file, and at least one follow-up request should be made for non-VA records unless information is received that these outstanding records either do not exist or that further efforts to obtain them would be futile.  

3.  Notify the Veteran he should either (a) submit any records associated with evaluation and/or treatment of his claimed right wrist disorder, or (b) provide the VA with enough information and the proper release to request the records from the appropriate source(s).  Based on the Veteran's response, obtain any outstanding treatment records.  Any efforts should be documented in the claims file, and at least one follow-up request should be made for non-VA records unless information is received that these outstanding records either do not exist or that further efforts to obtain them would be futile.  

4.  Contact the appropriate source(s) to request any service treatment records pertaining to the Veteran, including any clinical records associated with treatment at Atterbury Camp, Indiana on January 29, 2004.  Any requests should include the RMC, the NPRC, and the AHRC.  Any efforts should be documented in the claims file, including negative responses, and requests should continue unless information is received that the outstanding records either do not exist or that further efforts to obtain them would be futile.

5.  Verify any date(s) and type(s) of military service for the months of March and April 2001.

6.  Obtain any VA treatment records, to include any outpatient and surgical records, from the Lexington VAMC for the period from January 12, 2010, through the present.  Any efforts should be documented in the claims file, including negative responses, and requests should continue unless information is received that the outstanding records either do not exist or that further efforts to obtain them would be futile.

7.  If any Federal or non-Federal records, including those discussed in the paragraphs above, are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that these records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately his responsibility for providing the evidence.

8.  After securing any outstanding evidence, schedule the Veteran for a VA examination to determine the etiology of any current cervical spine disorder, including disc disease.  The claims file must be made available for review.  After reviewing the record, obtaining a complete history from the Veteran, examining the Veteran, and performing any medically indicated testing, the examiner should answer the following question, providing a rationale that includes any pertinent findings from the record and considers both the medical and lay evidence:  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current cervical spine disorder, including disc disease, is causally related to a parachute landing injury experienced in March/April 2001 or otherwise is related to a period of active duty service.  

9.  After securing any outstanding evidence, schedule the Veteran for VA examination(s) to evaluate the current severity of his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information and opinions requested below, a complete rationale must be provided.

	(a) The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range-of-motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flareups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flareups.  

	(b) The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

	(c) The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  The examiner should provide an opinion as to whether the Veteran's erectile dysfunction, first noted in November 2009, is at least as likely as not (i.e., 50 percent probability) caused by his lumbar spine disability.  Any radiculopathy of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.

10.  After securing any outstanding evidence, schedule the Veteran for VA examination(s) to evaluate the current severity of his service-connected knee disabilities-right and left.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  As to all information and opinions requested below, a complete rationale must be provided.

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in either knee.  Range-of-motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's knees, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination limits functional ability during flareups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flareups.  

11.  After securing any outstanding evidence, schedule the Veteran for a VA psychiatric examination to determine the current degree of severity of his anxiety and depressive disorder.  The claims file must be made available for review.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should identify the nature, frequency, and severity of all current manifestations of his psychiatric disability.  The examination report should include a full psychiatric diagnostic assessment including a Global Assessment of Functioning (GAF) score and an explanation of the significance of the current levels of psychological, social, and occupational functioning that support the score.  The examiner should also comment on the impact of the Veteran's disability upon his social and industrial activities, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.  A rationale should be provided for all opinions expressed in the report.

12.  The AOJ should review the claims file to ensure that the requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

13.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, review the evidence received since the February 2010 supplemental statement of the case (including the VA treatment records and the private functional capacity assessment received since certification of this appeal), and readjudicate the Veteran's claims remaining on appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


